Citation Nr: 0814642	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-29 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an extension of the veteran's basic 10-year 
period of eligibility for receiving educational assistance 
benefits under the provisions of Chapter 30, Title 38, United 
States Code, (Montgomery GI Bill), beyond the adjusted 
delimiting date of December 31, 2005, to include the 
propriety of the establishment of this computed date.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from November 15, 1975, to 
August 21, 1977, and from May 23, 1981, to September 30, 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  


FINDINGS OF FACT

1.  The veteran's DD Form 214, Certificate Of Release Or 
Discharge From Active Duty, reflect that he served on active 
duty from November 15, 1975, to August 21, 1977, and from May 
23, 1981, to September 30, 1999.

2.  Ten years from the date of the veteran's discharge from 
his last period of active service would have been October 1, 
2009, if he was continuously on active duty between January 
1, 1977, and June 30, 1985.

3.  The veteran's delimiting date is reduced by the 1370 days 
he was not on active duty between January 1, 1977, and June 
30, 1985.

4.  The adjusted delimiting date is December 31, 2005.

5.  The veteran was not prevented from initiating or 
completing the chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability that did not result from the veteran's 
willful misconduct.




CONCLUSION OF LAW

The veteran's delimiting date for Chapter 30, Title 38, 
United States Code, educational assistance benefits was 
properly adjusted to December 31, 2005.  38 U.S.C.A. §§ 3031, 
3033 (West 2002 & Supp. 2007); 38 C.F.R. §§ 21.7050, 21.7051, 
21.7142 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ, i.e., RO) has a duty to notify 
and assist the veteran under 38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2007) and 38 C.F.R. § 3.159 (2007).  It does not 
appear, however, that these duties are applicable to claims 
such as the one at issue.  Cf. Barger v. Principi, 16 Vet. 
App. 132 (2002).  In Barger, the United States Court of 
Appeals for Veterans Claims (Court) held that these expanded 
duties are not applicable to cases involving the waiver of 
recovery of overpayment claims, pointing out that the statute 
at issue in such cases was not found in Title 38, 
United States Code, Chapter 51.  Similarly, the statutes at 
issue in this appeal are not found in Chapter 51 (but rather, 
in Chapter 30).  Note also that these notice and duty to 
assist provisions do not apply where, as here, the issue 
presented is one of statutory interpretation and/or the claim 
is barred as a matter of law.  See Smith v. Gober, 14 
Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, 
too, VAOPGCPREC 
5-2004 (June 23, 2004).

The veteran's DD Form 214, Certificate Of Release Or 
Discharge From Active Duty, reflect that he served on active 
duty from November 15, 1975, to August 21, 1977, and from May 
23, 1981, to September 30, 1999.  Although he has argued he 
was a medical student at Uniformed Services University of the 
Health Sciences during the period from August 22, 1977, until 
May 22, 1981, and he has requested the Army Board of 
Correction of Military Records to review why his claimed 
active duty time during 1977-1981 is not reflected on his DD 
Form 214, corrected dates of service from the service 
department have not been received.  In adjudicating 
entitlement to VA benefits, the VA is bound by the 
certification from the service department regarding the 
nature of the veteran's service.  38 C.F.R. § 3.203; Duro v. 
Derwinski, 2 Vet. App. 530 (1992).

The veteran contends that he is entitled to Chapter 30 
benefits until October 1, 2009, because he was told by VA in 
1999, when he retired, that he had until 2009 to use his 
Montgomery GI Bill education benefits and, based on that 
information, he enrolled in school in August 2005.  He 
further argues that he had no reason, in 1999 (or up until 
the receipt of notification of the adjusted date), to think 
that VA had provided incorrect information.  Had he known in 
1999 that his delimiting date was in 2005, the veteran claims 
that he would have planned accordingly.  

In general, an individual may be entitled to educational 
assistance under Chapter 30 if he first entered on active 
duty as a member of the Armed Forces after June 30, 1985, or 
was eligible for educational assistance allowance under 
Chapter 34 as of December 31, 1989.  38 U.S.C.A. 
§ 3011(a)(1); 38 C.F.R. § 21.7040.  In this case, the 
evidence of record indicates that the veteran first entered 
active duty in August 1977, therefore, he did not qualify for 
Chapter 30 educational benefits under 38 U.S.C.A. 
§ 3011(a)(1)(A).  Pursuant to 38 U.S.C.A. § 3011(a)(1)(B), 
veterans with remaining Chapter 34 eligibility may, under 
certain conditions, qualify for continued educational 
assistance under Chapter 30.  Assuming, the veteran was 
eligible for Chapter 34 entitlement, certain other criteria 
must be met.

To convert Chapter 34 benefits to Chapter 30 benefits, a 
veteran must have served on active duty at any time during 
the period between October 19, 1984, and July 1, 1985, and 
have continued on active duty without a break in service for 
three years after June 30, 1985, or have been discharged 
after June 30, 1985, for a service-connected disability, a 
preexisting medical condition not characterized as a 
disability, hardship, convenience of the Government after 
serving 30 months of a three-year enlistment, involuntarily 
for convenience of the Government as a result of a reduction 
in force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct.  38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. 
§ 21.7044(a).  In this case, the veteran served on active 
duty during the period between October 19, 1984, and July 1, 
1985, and continued on active duty without a break in service 
for three years after June 30, 1985.

Thus, assuming initial Chapter 34 eligibility, the veteran 
was then eligible for Chapter 30 benefits when his Chapter 34 
benefits expired pursuant to 38 U.S.C.A. § 3011(a)(1)(B(i)); 
38 C.F.R. § 21.7044(a).

The veteran was separated from active duty on September 30, 
1999.  The law provides a ten-year period of eligibility 
during which an individual may use his or her entitlement to 
educational assistance benefits; that period begins on the 
date of the veteran's last discharge from active duty.  
38 U.S.C.A. § 3031(a); see also 38 U.S.C.A. § 3033; 38 C.F.R. 
§ 21.7142.  For individuals whose eligibility is based on 
38 U.S.C.A. § 3011(a)(1)(B)(i), however, the ten-year period 
of eligibility is reduced by the amount of time equal to the 
time that the veteran was not serving on active duty during 
the period beginning January 1, 1977, and ending June 30, 
1985.  38 U.S.C.A. § 3031(e); 38 C.F.R. § 21.7050(b).

Pursuant to 38 U.S.C.A. § 3031(a)(e); 38 C.F.R. § 21.7050(b), 
VA must reduce the 10 year period of eligibility for Chapter 
30 benefits under 38 U.S.C.A. § 3011(a)(1)(B)(i) by an amount 
of time equal to the amount of time he or she was not on 
active duty during the period extending from January 1, 1977, 
to June 30, 1985.  In this case, the veteran was not on 
active duty between August 22, 1977, and May 22, 1981, which 
equates to a total of 1370 days.

Ten years after his last discharge from active duty would 
have been October 1, 2009.  That date less 1370 days equals 
the date of December 31, 2005.  Therefore, the veteran's 
proper delimiting date is December 31, 2005.

VA law and regulations provide that an extended period of 
eligibility may be granted when it is determined that the 
veteran was prevented from initiating or completing the 
chosen program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from the veteran's willful misconduct.  
It must be clearly established by medical evidence that such 
a program of education was medically infeasible.  38 C.F.R. 
§ 21.7051(a) (2).  That is not the case here.  The evidence 
does not support nor does the veteran contend that he was 
prevented from initiating or completing the chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability that did not 
result from the veteran's willful misconduct.

The Board acknowledges the veteran's contention that he was 
initially misinformed regarding his eligibility.  However, 
the legal criteria governing the payment of education 
benefits are clear and specific, and the Board is, 
regrettably, bound by them.  Notwithstanding VA's obligation 
to correctly inform the veteran about basic eligibility or 
ineligibility for Chapter 30 educational assistance benefits, 
the remedy for breach of such obligation could not involve 
payment of benefits where statutory requirements for such 
benefits are not met.  Harvey v. Brown, 6 Vet. App. 416, 424 
(1994).

As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

An extension of the veteran's basic 10-year period of 
eligibility for receiving educational assistance benefits 
under the Montgomery GI Bill, beyond the adjusted delimiting 
date of December 31, 2005, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


